Citation Nr: 1043465	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for left ear 
vestibular nerve injury with balance disturbance and vertigo for 
the period from December 1, 2005 to the present.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 2000 to September 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, awarded an increased rating of 
30 percent for left ear vestibular nerve injury with balance 
disturbance and vertigo, effective December 1, 2005.

This appeal was previously before the Board in May 2009.  The 
Board remanded the claim so that the Veteran could receive 
corrective notice, treatment records could be requested, and the 
Veteran could be scheduled for VA ear disease and audiological 
examinations.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Left ear vestibular nerve injury with balance disturbance and 
vertigo for the period beginning December 1, 2005 is manifested 
by dizziness and occasional staggering.  Mild conductive hearing 
loss was noted in the left ear in September 2009.  The medical 
records did not show evidence of a cerebellar gait.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left ear 
vestibular nerve injury with balance disturbance and vertigo, for 
the period beginning December 1, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§  3.655; 4.85, 
Diagnostic Code 6100; 4.87, Diagnostic Code 6200, 6201, 6204, 
6205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran was notified of the provisions of the VCAA 
in correspondence dated in May 2007, and June 2009.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding VCAA.  Thereafter, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in September 
2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in February 2008, May 
2007 and June 2009 letters.  The notice requirements pertinent to 
the issue on appeal have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in April 2006, June 2006, July 2006, September 2009, 
and June 2010 to assess the current nature of his claimed 
disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2010). 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider the Veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) held in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  As such, the Board will consider whether further staged 
ratings are appropriate in evaluating the Veteran's service-
connected disability.

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2(2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 2004, 207-208 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz (Hz) is 40 decibels (db) or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 db or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The 
regulation defines hearing loss disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the 
threshold for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Veteran's left ear vestibular nerve injury with balance 
disturbance and vertigo is currently rated under DC 6204, which 
provides:

6204
Peripheral vestibular disorders:
Rating

Dizziness and occasional staggering
30

Occasional dizziness
10
Note: Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation can 
be assigned under this code. Hearing impairment or suppuration 
shall be separately rated and combined.
38 C.F.R. § 4.87, Diagnostic Code 6204 (2010)

As the Veteran is currently awarded the highest possible rating 
under DC 6204, the Board will explore if other DCs could provide 
him with a higher rating, and whether a separate hearing 
impairment or suppuration rating is warranted. 

6205
Meniere's syndrome (endolymphatic hydrops):
Rating

Hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, 
with or without tinnitus
100

Hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a 
month, with or without tinnitus
60

Hearing impairment with vertigo less than once a 
month, with or without tinnitus
30
Note: Evaluate Meniere's syndrome either under these criteria or 
by separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation. But do not combine an 
evaluation for hearing impairment, tinnitus, or vertigo with an 
evaluation under diagnostic code 6205.
38 C.F.R. § 4.87, Diagnostic Code 6204 (2010)

6200
Chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination):
Ratin
g

During suppuration, or with aural polyps
10
Note: Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of 
skull, separately.
38 C.F.R. § 4.87, Diagnostic Code 6200 (2010)

620
1
Chronic nonsuppurative otitis media with effusion 
(serous otitis media):

Rate hearing impairment
38 C.F.R. § 4.87, Diagnostic Code 6201 (2010)

§4.85 Evaluation of hearing impairment. 
(a) An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted without 
the use of hearing aids. 
(b) Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns). The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect. 
(c) Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the puretone threshold average. Table VIa will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of §4.86.
(d) "Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI and VIa. 
(e) Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear. 
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing. The 
percentage evaluation is located at the point where the row and 
column intersect. 
(f) If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of §3.383 of this chapter. 
(g) When evaluating any claim for impaired hearing, refer to 
§3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to deafness, 
or to deafness in combination with other specified disabilities. 
(h) Numeric tables VI, VIA *, and VII. 

Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of 
discri
m- 
inatio
n
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON PURETONE 
THRESHOLD AVERAGE

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I




Factual Background

Briefly, the Veteran's service treatment records note his prior 
history of left ear treatment, including multiple surgeries 
during childhood.  During service, in October 2003, following 
swimming, he began to experience pain behind his left ear and in 
the canal, with episodic vertigo and dizziness associated with 
closing his eyes.  In March 2004, he had a spontaneous rupture of 
his left tympanic membrane, with blood and purulent drainage from 
his ear.  Balance testing in March 2004 showed abnormal 
vestibular balance supporting an acute left peripheral low-
frequency VOR deficit characterized by "phase shift, low VOR 
gain and a large left asymmetry."  There was a note to rule out 
vestibular migraine versus left Meniere's disease.   He continued 
to have ongoing abnormal vestibular-balance problems, and a 
medical board examination found him not qualified for continued 
service in June 2004.  

In May 2005, the Veteran was afforded a VA neurological 
examination.  He complained of episodes of loss of balance, 
primarily occurring when he changed position.  He reported a 
feeling of impending syncope and his hearing and vision would 
become "distant."  He reported occasionally falling if he did 
not sit down during an episode.  His dizzy feeling was sometimes 
accompanied by headaches.  On examination, cranial nerves II-XII 
were intact and normal.  Sensory examination for primary 
modalities was normal as was his cerebellar function, gait, and 
stance.  He had mild difficulty tandem walking and tended to fall 
backwards with his eyes closed during Romberg testing.  The 
examiner felt that his problems were ENT related, and that he 
should be evaluated by an ENT specialist.  She also felt that 
some of his symptoms had an orthostatic component.

In October 2005, the Veteran underwent a tympanoplasty with 
fascia graft, and removal of a left external auditory canal 
cholesteatoma, with a canaloplasty/meatoplasty.  He was found to 
have left superior external auditory canal cholesteatoma, a left 
tympanic membrane perforation with granulation, and left external 
auditory canal stenosis.

Following surgery, in October 2005, VA treatment records showed 
that the Veteran continued to complain of left ear pain, pain 
with mastication, and increased dizziness.  However, he reported 
his nausea had resolved.  He had no purulent discharge.  In 
November 2005, he complained of vertigo and nausea but was 
continuing to drive his car.  In December 2005, he had a 
neurological consultation where he complained of nausea and 
lightheadedness.  He reported improved vertigo following his 
October 2005 surgery.  

The Veteran was provided with a VA ear disease examination in 
April 2006; the claims file was not reviewed in conjunction with 
the examination.  The Veteran continued to complain of problems 
with positional vertigo-from lying, standing, or bending over, 
and coming into an upright position.  He felt that his gait 
listed to the left and that he felt as though his body was being 
pushed to the left.  He also reported high-pitched tinnitus.  On 
physical examination, there was no gaze or spontaneous nystagmus 
on gait.  His gait was listing to the left-hand side with slight 
ataxia.  The diagnoses included status post tympanomastiodectomy 
for cholesteatoma with secondary vestibular symptoms, benign 
positional vertigo secondary to cholesteatoma; and ataxia 
secondary to cholesteatoma and mastiodectomy.

The Veteran was afforded a VA neurological examination in June 
2006 to evaluate migraine cephalgia.  He reported daily ongoing 
headaches.  His subjective headache symptoms included nausea and 
vomiting, photophobia and slight dizziness.  It was noted that 
the majority of the Veteran's dizziness was not accompanied by 
headaches.  He also complained of increased dizziness during 
headaches.  He was diagnosed with multifactorial cephalalgia, and 
the examiner noted that his headaches have changed many times and 
at times seemed to be a part of his vestibular symptoms. 

In July 2006, the Veteran underwent a VA audiological 
examination; the claims file was not reviewed in conjunction with 
the examination.  Upon testing, his puretone thresholds in 
decibels were noted to be:




HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
15
15
10
10
12.5
LEFT
35
25
25
20
25
23.75

Maryland CNC testing revealed 100 percent speech recognition in 
the bilateral ears. Acoustic immittance tests indicated normal 
middle ear function bilaterally, and acoustic reflexes were 
consistent with pure tone results.  Speech recognition scores 
were excellent bilateral and the inter-test reliability was good.  
He was noted to have mild conductive hearing loss at 250 to 8000 
Hz in the left ear.  

The Veteran sought VA treatment in February 2007 for worsening 
dizziness.  He was noted to have chronic mastoiditis causing 
dizziness.  In April 2007, a VA mental health outpatient note 
showed that the Veteran had been prescribed Valium for anxiety, 
which he reported had improved his vertigo.  

In May 2007, the Veteran sought treatment for pain in his jaw, he 
denied ear problems at that time.  During a June 2007 VA mental 
health examination the Veteran complained of feeling as though 
his body was being pushed to one side at all times because of his 
vestibular nerve injury.  He stated he had to focus on staying in 
the upright position.  In July 2007, he reported swimming and 
feeling a pop in his right ear with a gush of air.  He was found 
to have a 2 mm perforation in the right tympanic membrane, and 
incidentally to have a 3 mm perforation of the left tympanic 
membrane.  He was advised to keep his ears dry.  During a 
September 2007 hearing evaluation he reported difficulty hearing, 
worse on his left side, tinnitus, a history of a left 
tympanoplasty after swimming, and bi-weekly short-duration (less 
than a minute) vertiginous attacks (spinning to the left).

In January 2008, the Veteran sought VA treatment for acute memory 
loss, dizziness, and confusion for three days.  He stated that 
these episodes of dizziness were different from the symptoms he 
experienced with his "ear problem."  ENT examination was noted 
to be within normal limits, including clear tympanic membranes.  
The physician felt that he was having an adverse reaction to 
medication.  A brain and brain stem MRI was read to be negative, 
although chronic mastoid of a moderate signal was noted.

The Veteran continued to complain of vertigo in April 2008, now 
occurring daily and lasting up to one hour.  The physician 
suggested a revision tympanoplasty. 

In October 2008, he complained of severe pain in the left side of 
his head, especially in and around his ear.  He had nausea as 
well, but no purulent discharge.  He was dizzy and fell into his 
refrigerator.  He was referred to an ENT physician, and 
complained of worsening vertigo, nausea, headache, and 
photophobia.  He reported he would generally stumble or fall to 
the left.  He stated that the vertigo would happen "whenever," 
and that it was not "necessarily positional."  He described it 
as lightheadedness, spinning, a feeling of being "drunk," and 
the episodes would last less than one minute.  On physical 
examination he had a normal gait and no imbalance.  His Romberg, 
Fukuda and cerebellar tests were all within normal limits.  The 
diagnosis was Eustachian tube dysfunction with a prior history of 
cholesteatoma and more recently a left external auditory canal 
cholesteatoma.  He had a grossly normal vestibular examination at 
that time, and the impression was of vertigo of an unknown 
etiology.  The physician suggested not undergoing another 
tympanoplasty, given the prior failed tympanoplasties.  He 
suggested a myringotomy with T-tube placement.  The Veteran 
stated he preferred another tympanoplasty and was placed on a 
waiting list for surgery.  

The Veteran was seen for an audiology consultation in November 
2008, where he complained of episodic vertigo lasting for seconds 
to minutes and accompanied with nausea/vomiting/wooziness.  He 
stated that motion provoked the dizziness (fast head or body 
turns), and that he would feel unsteady when he walked.  Sensory 
testing showed no somatosensory, visual or vestibular deficit.  
Videonystagmography (VNG) testing revealed abnormal, non-
localizing vestibular pathology, a significant directional 
preponderance to the right, and no spontaneous or positional 
nystagmus with or without vision.

By January 2009, the Veteran sought treatment for labrynthitis 
disturbing his sleep.  He stated that the nausea associated with 
his dizziness caused him sleep problems and headaches.  He was 
seen by a mental health physician who assessed him with a mood 
disorder secondary to labrynthitis, and assisted him to relax and 
sleep with hypnosis.

In September 2009, the Veteran was afforded a VA audiology 
examination, the claims file was reviewed in conjunction with the 
examination.  Upon testing, his puretone thresholds in decibels 
were noted to be:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
25
20
20
20
21.25
LEFT
40
40
30
30
30
32.5

Maryland CNC testing revealed a right ear speech recognition 
score of 96 and a left ear speech recognition score of 92.  The 
results were interpreted to show mild left conductive hearing 
loss at 250 to 4000 Hz ranging to normal limits at 6000 and 8000 
Hz.  His left ear showed middle ear/tympanic membrane 
abnormality.

In June 2010, the Veteran was afforded a VA ear disease 
examination; the examiner thoroughly reviewed the claims file and 
provided notes regarding many of the examinations and treatment 
the Veteran had received for his left ear disability, from in-
service treatment to the September 2009 audiology examination.  
The examiner noted that in June 2004, while in service, the 
Veteran was seen by a well-known specialist, who had written 
books on vestibular disorders, and who assessed the Veteran with 
left vestibular weakness.  He also noted that the April 2006 
examination report included an inaccurate and factually erroneous 
history.  

On interview, the Veteran stated that his bouts of vertigo 
happened two to three times per week, and would last just seconds 
and sometimes up to half of a day.  He felt that bending up and 
down would precipitate an attack.  The examiner noted a 
discrepancy in his description of frequency of occurrence of 
spells from the history he provided to the September 2009 
audiology examiner.  The Veteran reported a fullness in his left 
ear, that would "moderate" from day to day, and that he also 
had fluctuation in his hearing acuity.  He stated he sometimes 
became nauseated with dizzy spells, and that would occasionally 
lead to vomiting.  He did not acknowledge purulent drainage from 
his ears, but he complained of pain in the left ear.  He at first 
stated he had not paid attention to if he ever had any ear 
pruritis, but then later stated affirmatively that he had had 
that symptom.  He stated that he twice ruptured his left eardrum 
post-service, both while swimming.  

On neurologic testing, there was no spontaneous or lateral gaze 
nystagmus.  Romberg was good with eyes open or closed; tandem 
walk was satisfactory; and the Veteran did not have a cerebellar 
gait.  His finger-to-nose, finger-to-finger-to-nose, heel-to-
shin, and rapidly alternating pronation/supination of hands-on-
knees were satisfactorily accomplished.  

The examiner reviewed the 2008 posturography, and noted that 
"directional preponderance, nonlocalizing," was the only 
abnormality found.  He compared this finding to the 2004 battery 
of tests where left vestibular weakness was described.  

Slight hearing loss was noted to be consistently present in the 
left ear, but with a recent increase to a ratable level for lower 
frequencies-conductive hearing loss.  The examiner felt that 
there was no documentation of cerebellar gait, or any complaint 
that would fit with a finding of cerebellar gait, other than 
generalized complaints of stumbling and falling into things.  

Regarding the vertigo and imbalance, the physician noted those 
symptoms to be based mainly on the Veteran's contentions.  The 
examiner noted that he felt there were many inconsistencies in 
the description of the Veteran's frequency of occurrence of his 
vertigo, reducing the Veteran's credibility on the matter.  He 
noted that the Veteran's complaints of increased dizziness 
following surgery for a cholesteatoma of the external auditory 
canal, which earned a temporary increase to 100 percent for his 
disability, had no physiological basis as the surgery came 
nowhere near the inner ear structures.

The examiner noted abnormal finding in the 2004 initial 
vestibular evaluation, but indicated that they were "subtle" 
findings, and that the 2008 and 2010 VA vestibular tests no 
longer showed evidence of a peripheral vestibular problem, which 
implied the central nervous system had compensated, which was the 
expected course for most peripheral vestibular problems.  
Although he noted that migraines are "now fairly accepted as an 
underlying cause for episodic spells of dizziness," he felt that 
the spells of vertigo and imbalance were too brief to be due to 
his migraines.  The examiner opined that the 
vertigo/imbalance/dizziness was predominantly a psychosomatic 
condition for the Veteran.  

Analysis

The Veteran is seeking a higher disability rating for his 
service-connected left ear vestibular nerve injury with balance 
disturbance and vertigo, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.87, DC 6204 since December 
1, 2005. 

Under DC 6204 a 30 percent evaluation will be assigned with 
dizziness and occasional staggering.  A note provides that 
hearing impairment or suppuration shall be separately rated and 
combined. In this case, the Veteran is currently service 
connected with tinnitus, associated with his left ear vestibular 
nerve injury, with an evaluation of 10 percent (the highest 
available rating for tinnitus).  A note under DC 6260 (tinnitus) 
allows for a separate evaluation for tinnitus to be assigned 
under various diagnostic codes, including DC 6204, except where 
tinnitus supports an evaluation under one of the diagnostic 
codes.  

As the Veteran is presently in receipt of the highest rating 
available under DC 6204, the Board must determine whether an 
additional separate rating is available for hearing loss or 
suppuration.  During the July 2006 VA audiology examination, the 
Veteran's hearing did not meet VA's criteria for the 
establishment of impaired hearing.  His bilateral auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz (Hz) were not 40 decibels (db) or greater; nor where the 
auditory thresholds for at least three of these frequencies 26 db 
or greater; and his speech recognition scores using the Maryland 
CNC Test are greater than 94 percent (specifically they were 100 
percent for both ears).  However, in the September 2009 VA 
audiology examination report, his hearing acuity in his left ear 
had worsened to a level that it met the criteria under 38 C.F.R. 
§ 3.385.  In this case, the Veteran's puretone threshold average 
and Maryland CNC score, when evaluated using Table VI , finds the 
left ear Roman numeral designation is (I).  His non-service 
connected right ear is also assigned Roman numeral (I), pursuant 
to 38 C.F.R. § 4.85(f).  Applying these results to Table VII, a 
noncompensable evaluation is warranted.  There are no additional 
puretone results in the claims file that may have afforded the 
Veteran a higher assigned Roman numeral.  Additionally, the 
claims file does not show evidence of chronic suppuration with 
polyps (DC 6200).  Although the Veteran was treated for a 
cholesteatoma in October 2005, the record does not show a 
recurrence or a chronic suppurative ear condition.  Most 
recently, during his June 2010 examination, neither ear showed 
evidence of cholesteatoma or discharge.  As such, the Veteran is 
not entitled to separate compensable ratings under either the DC 
for hearing impairment or the DCs for supporation.

Diagnostic Code 6205 allows for ratings in excess of 30 percent 
for hearing loss with attacks of vertigo and cerebellar gait.  
The Veteran complained of an abnormal gait, with listing to the 
left, and he reported he has fallen and run into objects during 
dizzy spells.  He most recently developed hearing loss for VA 
purposes, and would not meet the hearing loss criteria under 6205 
prior to September 2009.  During his May 2005 examination the 
Veteran had a normal cerebellar gait, although he began to fall 
backward during Romberg testing.  The April 2006 VA examiner 
noted the Veteran had a listing gait with ataxia.  In October 
2008, he had a normal gait and his cerebellar was noted to be 
within normal limits.  In June 2010, the Veteran did not have a 
cerebellar gait, and his Romberg was "good with his eyes open or 
closed."  The June 2010 examiner was specifically asked when the 
Veteran's may have developed a cerebellar gait, and he responded 
that there was no documentation of a cerebellar gait or any 
complaint from the Veteran that would describe a cerebellar gait 
other than "generalized complaints of stumbling and falling into 
things."  The examiner also noted that the results of the 2008 
and 2010 posturography did not show vestibular abnormalities, and 
felt that it was likely that the Veteran's nervous system had 
compensated and he no longer had a vestibular problem.  

Regarding the Veteran's vertigo, the record contains numerous 
complaints and treatment for dizziness.  However, the 
descriptions of what would cause the dizziness (closing his eyes, 
tilting his head back, moving his head, going from lying down to 
sitting or standing, or randomly) changed from examination to 
examination.  The duration varied slightly as well (form seconds 
to minutes, to hours or whole days).  In October 2005 the Veteran 
both reported increased dizziness following surgery and improved 
vertigo following surgery.  The June 2010 examiner noted the 
discrepancies in the Veteran's description of the duration of his 
vertigo/dizziness between September 2009 and June 2010.  During 
one VA visit for increased vertigo with nausea the health care 
provider noted that the Veteran was continuing to drive even 
though he was reporting worsening dizziness.  Lastly, the June 
2010 examiner felt that the Veteran's symptoms were 
psychosomatic.  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; such as 
feeling dizzy or having ear pain.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  

Credible testimony is that which is plausible or capable of being 
believed. See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....") . . . The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character. See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened ... long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by 
testimony which was inconsistent with prior written statements).

If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.)  

Here, the Board finds that the Veteran is not credible based on 
his documented exaggeration of a listing gait in service, his 
variances in describing his symptoms, and the inaccurate 
information he provided the April 2006 examiner.  As there is no 
evidence in the records of a cerebellar gait, a rating in excess 
of 30 percent based on the criteria in DC 6205 is not warranted.

The Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  Although the Veteran's symptoms appeared to have 
decreased between his 2006 and 2010 examinations, there is no 
evidence which would provide for an additional staged rating 
within this time period.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's left ear disability.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe his disability levels and 
symptomatology.  Although the DC under which the Veteran's 
disability is rated does not supply a rating higher than the 30 
percent he currently receives, additional DCs were pursued to 
provide a higher rating or a higher combined rating.  Thus, his 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for 
extraschedular consideration is not warranted

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for left ear 
vestibular nerve injury with balance disturbance and vertigo for 
the period from December 1, 2005 is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


